Case 4:19-cv-00180-ALM-KPJ Document 226 Filed 04/30/20 Page 1 of 12 PageID #: 5676



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                              Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


    PLAINTIFF'S RESPONSE IN OPPOSITION TO DEFENDANTS VOX MEDIA,
     INC. AND JANE COASTON’S MOTION TO DISMISS THIRD AMENDED
           COMPLAINT FOR LACK OF PERSONAL JURISDICTION

          NOW COMES Edward Butowsky, the Plaintiff, responding in opposition to

  DEFENDANTS VOX MEDIA, INC. AND JANE COASTON'S MOTION TO DISMISS THIRD

  AMENDED COMPLAINT FOR LACK OF PERSONAL JURISDICTION (hereinafter “Motion”)

  (Doc. No. 221):

                                  Factual Background

          On April 19, 2018 and October 1, 2018, the Vox Defendants published articles

  that portrayed Mr. Butowsky as a dishonest manipulator who took advantage of a

  grieving family for the purpose of advancing a false political narrative. See Third

  Amended Complaint (hereinafter “TAC”)(Doc. No. 207) 42-46, ¶¶87-93. The particulars

  of the defamatory publications – and the reasons they are false – are detailed in Mr.

  Butowsky's complaint. Id. The allegations in the TAC govern for purposes of the Vox

  Defendants’ Motion. See Carmona v. Leo Ship Mgmt., Inc., 924 F.3d 190, 193 (5th Cir.



                                          -1-
Case 4:19-cv-00180-ALM-KPJ Document 226 Filed 04/30/20 Page 2 of 12 PageID #: 5677



  2019) and Windfield v. Groen Div., Dover Corp., 890 F.2d 764, 765 (5th Cir.

  1989)(pleadings accepted as true in 12(b)(2) challenge to jurisdiction). The extensive

  counter-allegations in the Motion, on the other hand, are irrelevant. Id.

                                          Argument

         The Vox Defendants err by citing various lower-court opinions that precede – and

  contradict – the U.S. Supreme Court's decision in Walden v. Fiore, 571 U.S. 277, 134 S.

  Ct. 1115, 188 L. Ed. 2d 12 (2014). They further confuse things by citing inapposite cases

  out of context, e.g., Herman v. Cataphora, Inc., 730 F.3d 460, 465 (5th Cir. 2013). In

  Herman, there were no media defendants, and the allegedly defamatory statements were

  in no way connected to the forum state. In contrast, Defendant Coaston wrote about

  events in Texas and her stories were published by a company with a significant presence

  in Texas. Given the Vox Defendants' tendency to mix apples and oranges, the Plaintiff

  encourages the Court to review the full context of each case cited by the Vox Defendants.

  1. The Court has specific jurisdiction over both Vox Defendants.

         The Vox Defendants rely heavily on various Fifth Circuit cases interpreting

  Calder v. Jones, 465 U.S. 783 (1984), but all of those cases predate Walden, wherein the

  Supreme Court itself clarified exactly what it meant in Calder:

         The crux of Calder was that the reputation-based “effects” of the alleged libel
         connected the defendants to California, not just to the plaintiff. The strength of
         that connection was largely a function of the nature of the libel tort. However
         scandalous a newspaper article might be, it can lead to a loss of reputation only if
         communicated to (and read and understood by) third persons. See RESTATEMENT
         (SECOND) OF TORTS § 577, Comment b (1976); see also ibid. (“[R]eputation is the
         estimation in which one's character is held by his neighbors or associates”).
         Accordingly, the reputational injury caused by the defendants' story would not
         have occurred but for the fact that the defendants wrote an article for publication


                                              -2-
Case 4:19-cv-00180-ALM-KPJ Document 226 Filed 04/30/20 Page 3 of 12 PageID #: 5678



         in California that was read by a large number of California citizens. Indeed,
         because publication to third persons is a necessary element of libel, see id., §
         558, the defendants' intentional tort actually occurred in [C]alifornia.
         [K]eeton, 465 U.S., at 777, 104 S.ct. 1473 (“the tort of libel is generally held to
         occur wherever the offending material is circulated”). In this way, the “effects”
         caused by the defendants' article—i.e., the injury to the plaintiff's reputation in the
         estimation of the California public—connected the defendants' conduct to
         California, not just to a plaintiff who lived there. That connection, combined with
         the various facts that gave the article a California focus, sufficed to authorize the
         California court's exercise of jurisdiction.

  Walden, 571 U.S. at 287–88, 134 S. Ct. at 1123–24 (emphasis added). The “crux” of

  Calder, and the crux of the Court's basis for jurisdiction over the Vox Defendants, is the

  fact that media defendants directed an intentional tort into another state, where the

  plaintiff lived and worked. In Keeton v. Hustler Magazine, Inc., a magazine was subject

  to personal jurisdiction because it was a “national publication aimed at a nationwide

  audience.” 465 U.S. 770, 781 (1984). Thus, the Court held, “[t]here is no unfairness in

  calling it to answer for the contents of that publication wherever a substantial number of

  copies are regularly sold and distributed.” Id. The same is true here.

         Since Walden, the Fifth Circuit has not addressed the uniqueness of the tort of

  defamation for purposes of personal jurisdiction, but other circuits have.

         [The Walden Court] clarified that its prior holding in Calder v. Jones, 465 U.S.
         783, 104 S.Ct. 1482, 79 L.Ed.2d 804 (1984), was “largely a function of the nature
         of the libel tort” that was involved, because the “crux of Calder was that the
         reputation-based ‘effects’ of the alleged libel connected the defendants to
         California, not just to the plaintiff.” Walden, 571 U.S. at 287, 134 S.Ct. 1115. In
         Calder, an actress filed a libel suit in a California state court against a reporter and
         an editor, both of whom worked for the National Enquirer in Florida, based on an
         article they had written about her. The Supreme Court held that the California
         court could exercise jurisdiction over the defendants consistent with due process
         because their “intentional, and allegedly tortious, actions were expressly aimed at
         California.” Calder, 465 U.S. at 789, 104 S.Ct. 1482.



                                               -3-
Case 4:19-cv-00180-ALM-KPJ Document 226 Filed 04/30/20 Page 4 of 12 PageID #: 5679



  Curry v. Revolution Labs., LLC, 949 F.3d 385, 397 (7th Cir. 2020). The D.C. Circuit

  likewise concluded that Walden clarified the Supreme Court’s holding in Calder.

         In glossing Calder’s “effects test,” the Walden Court stressed defendants’
         intentional contacts with the forum. The “crux of Calder was that the reputation-
         based ‘effects’ of the alleged libel connected the defendants to California, not just
         to the plaintiff.” Walden, 571 U.S. at 287, 134 S.Ct. 1115. “[B]ecause publication
         to third persons is a necessary element of libel ... the defendants’ intentional tort
         actually occurred in California.” Id. at 288, 134 S.Ct. 1115. Thus the “effects” of
         defendants’ libelous article—reputational harms arising in California—“connected
         the defendants’ conduct to California, not just to a plaintiff who lived there.” Id.

  Estate of Klieman by & through Kesner v. Palestinian Auth., 923 F.3d 1115, 1125 (D.C.

  Cir. 2019); see also Power Investments, LLC v. SL EC, LLC, 927 F.3d 914, 918 (6th Cir.

  2019)(citing Walden and noting the uniqueness of the tort of defamation).

         Even if Walden does not modify Fifth Circuit law, the cases cited by the Vox

  Defendants are still readily distinguished from this case. In Fielding v. Hubert Burda

  Media, Inc., the plaintiffs sued a German publication in a Texas court for statements

  published in Germany regarding events in Germany. 415 F.3d 419 (5 th Cir. 2005). In

  Clemens v. McNamee, the plaintiff sued a New York resident in Texas for statements

  made in New York regarding events that happened in New York. 615 F.3d 374 (5 th Cir.

  2010). In Herman v. Cataphora, Inc., 730 F.3d 460 (5th Cir. 2013), the plaintiff sued a

  California company in Texas for statements that were made to a California reporter about

  a lawsuit in California. In an attempt to shoehorn this case into the same framework, the

  Vox Defendants rewrite the pleadings by alleging that they are being sued for statements

  that they made regarding lawsuits in D.C. and New York. That, however, is provably

  false. None of the defamatory statements found in Paragraphs 87-93 of the TAC are



                                              -4-
Case 4:19-cv-00180-ALM-KPJ Document 226 Filed 04/30/20 Page 5 of 12 PageID #: 5680



  about or attributed to a lawsuit. Instead, the Vox Defendants accused the Plaintiff of

  participating in various conspiracies, e.g., with Fox News, TAC 42, ¶87, and that begs a

  question: Where would the Plaintiff have been conniving and conspiring if not in Texas,

  where he lived and worked at all times relevant? See TAC 4 and 45, ¶¶9-10 and 93.

  Whether she wants to admit it or not, Defendant Coaston wrote a story about things that

  the Plaintiff purportedly did in Texas.

         The Vox Defendants repeatedly cite Wakefield v. British Med. Journal Publishing

  Group, Ltd., 449 S.W.3d 172, 188 (Tex. App. – Austin, no pet.), a decision that relies

  almost exclusively on the same Fifth Circuit cases that the Vox Defendants rely on, i.e.,

  cases that precede the Supreme Court’s decision in Walden. And although Wakefield was

  issued seven months after Walden, it did not purport to resolve whether Walden modified

  the Fifth Circuit cases relied on in the Wakefield opinion. Furthermore, the plaintiff in

  Wakefield sued a British medical journal that had only a nominal presence in Texas. As

  set forth below, Vox has a much larger circulation in Texas.

         The intermediate court decision in Wakefield must be contrasted with TV Azteca v.

  Ruiz, 490 S.W.3d 29 (Tex. 2016), a subsequent Texas Supreme Court decision which

  summarized the state of the law both before and after Walden. In TV Azteca, a Mexican

  broadcasting company and one of its anchors acknowledged that allegedly defamatory

  statements were broadcast into Texas, but they argued that the plaintiff must satisfy the

  “subject-and-sources-test” in order to prove minimum jurisdictional contacts.            The

  plaintiff lived in Texas at the time she filed suit, but the story concerned a criminal case

  against her when she previously lived in Mexico, ergo the defendants argued that the


                                             -5-
Case 4:19-cv-00180-ALM-KPJ Document 226 Filed 04/30/20 Page 6 of 12 PageID #: 5681



  focus of the story was in Mexico. The TV Azteca defendants, like the Vox Defendants,

  argued that jurisdiction was lacking because the story was not focused on Texas.

        Citing the Fifth Circuit's decision in Clemens, [Plaintiff] Trevino asserts that the
        subject-and-sources test is only one method of proving that a defamation
        defendant targeted the forum state, and it need not be met when evidence
        otherwise establishes that the defendant's statement was “aimed at or directed to”
        the state. See Clemens, 615 F.3d at 380. Petitioners disagree, arguing that
        “whether the forum state is the focal point of the story is a crucial criterion in
        determining whether the story is directed at the forum state.” We agree with
        Trevino.

        When the Fifth Circuit first articulated the subject-and-sources test in Revell, it
        emphasized “[a]t the outset” that Calder's “ ‘effects’ test is but one facet of the
        ordinary minimum contacts analysis, to be considered as part of the full range of
        the defendant's contacts with the forum.” 317 F.3d at 473 (citing Panda
        Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 869 (5th
        Cir.2001)). Adhering to Revell in Fielding, the court explained that a plaintiff can
        establish specific jurisdiction over a defamation defendant by showing either “(1)
        a publication with adequate circulation in the state” under Keeton, or “(2) an
        author or publisher who ‘aims’ a story at the state knowing that the ‘effects’ of the
        story will be felt there” under Calder. Fielding, 415 F.3d at 425. And then in
        Clemens, the court read Calder to require the subject-and-sources test, 615 F.3d at
        380, but it did not hold that Calder established the only test for determining
        personal jurisdiction over a defamation defendant. See id. at 384 (Haynes, J.,
        dissenting) (“[T]he Calder effects test is simply an additional, but not exclusive,
        vehicle for establishing personal jurisdiction over a nonresident defendant who
        may never have been to the forum state.”).

        Even if the Fifth Circuit recognized the subject-and-sources test as the exclusive
        method for establishing personal jurisdiction over a defamation defendant, we
        would disagree. The test determines whether the forum state was “the focal point
        ... of the story,” which in turn determines whether the defendant purposefully
        availed itself of the benefits of conducting activities in the state sufficient to
        establish minimum contacts. Calder, 465 U.S. at 788–89, 104 S.Ct. 1482. In
        Keeton, the plaintiff had no relevant contacts with New Hampshire, and the
        offending articles did not address events related to or drawn from sources within
        that state. 465 U.S. at 772–73, 104 S.Ct. 1473. Nevertheless, the Court found
        minimum contacts because the defendant had “continuously and deliberately
        exploited the New Hampshire market.” Id. at 781, 104 S.Ct. 1473. We must
        likewise determine whether Petitioners had “an intent or purpose to serve the
        market in the forum State.” Moki Mac, 221 S.W.3d at 577 (quoting Asahi, 480


                                            -6-
Case 4:19-cv-00180-ALM-KPJ Document 226 Filed 04/30/20 Page 7 of 12 PageID #: 5682



         U.S. at 112, 107 S.Ct. 1026).

  TV Azteca, 490 S.W.3d at 48-49. It is worth noting that the Texas Supreme Court found

  specific jurisdiction over both the broadcaster and the anchor. Id. at 56-57.

         In this case, the Vox Defendants have conceded considerably more than did the

  defendant broadcasters in TV Azteca. The latter argued that they were not deliberately

  taking advantage of the Texas market, whereas Defendant Vox Media, Inc. acknowledges

  that it operates an office in Austin, Texas and employs 19 people in Texas. Unlike the

  foreign publications in Fielding and Wakefield, Vox is a U.S. publication targeted to a

  national audience. The Vox Defendants argue that a relatively small portion of their

  readership is in Texas, but the same was true in Keeton, where only a small portion of

  Hustler magazine's circulation was in New Hampshire. While it may be true that only 6

  percent of the “clicks” on Defendant Coaston's stories were from Texas residents, Vox’s

  readership is spread across 49 other states, just like the circulation of Hustler magazine in

  Keeton.    According      to    census     estimates    available    online,    see,    e.g.,

  https://www.census.gov/quickfacts/TX and https://www.census.gov/quickfacts/fact/table/

  US/PST045219, the population of Texas was roughly 8.75 percent of the overall U.S.

  population as of 2018, thus the “click rate” is not far removed from what one would

  expect for a national publication operating Texas. When the Texas office and employees

  are added in, Vox “continuously and deliberately exploited the [Texas] market,

  [therefore] it must reasonably anticipate being haled into court there in a libel action

  based on the contents of its magazine.” TV Azteca, 490 S.W.3d at 40, quoting Hustler,

  465 U.S. at 781.


                                              -7-
Case 4:19-cv-00180-ALM-KPJ Document 226 Filed 04/30/20 Page 8 of 12 PageID #: 5683



  2. Defendant Coaston knew that she was writing about a Texas resident.

         Defendant Coaston argues that she was unaware that Mr. Butowsky lived and

  worked in Texas, therefore she could not have known that she was targeting him in

  Texas. That argument fails for several reasons. For starters, the TAC plainly alleges that

  Defendant Coaston knew Mr. Butowsky was a Texas resident, and it explains how she

  knew. TAC 7 and 45, ¶¶22 and 93. This is borne out by the very evidence that the Vox

  Defendants submitted to the Court in support of their motion to dismiss. The Vox

  Defendants argue elsewhere that a hyperlink is the equivalent of an attribution, see

  DEFENDANTS VOX MEDIA, INC. AND JANE COASTON'S MOTION TO DISMISS THIRD

  AMENDED COMPLAINT UNDER RULE 12(B)(6) (Doc. No. 223) 115, and the documents

  hyperlinked in Defendant Coaston’s article clearly reflect the fact that Mr. Butowsky

  lives and works in Texas. Id., EXHIBITS A2 AND A6 (DOC. NO. 223-2). In an attempt to

  sidestep this issue, Defendant Coaston pleads incompetence, i.e., that she did not

  necessarily read the complaint that she was purportedly writing about, even though she

  hyperlinked that complaint to her article. Motion 10. Defendant Coaston may well be

  incompetent, but she is asking this Court to decide as a matter of law that she did not

  read the complaint that she attached to her own article. Clearly, there is a factual dispute

  about what Defendant Coaston knew and when she knew it, and that dispute cannot be

  resolve in her favor at this stage. See InterMoor Inc. v. US Wind, Inc., 4:19-CV-3823,

  2020 WL 374857, at *3 (S.D. Tex. Jan. 23, 2020) (“On a Rule 12(b)(2) motion to

  dismiss, Plaintiff need only show a prima facie case of the predicate facts; all disputed

  facts should be construed in favor of Plaintiff”) citing McFadin v. Gerber, 587 F.3d 753,


                                             -8-
Case 4:19-cv-00180-ALM-KPJ Document 226 Filed 04/30/20 Page 9 of 12 PageID #: 5684



  758 (5th Cir. 2009). At the same time, it is more than a little disingenuous for Defendant

  Coaston to argue that her readers were supposed to open the hyperlinks and know that her

  statements were attributed to something found in the hyperlinked pages or documents,

  see DEFENDANTS VOX MEDIA, INC. AND JANE COASTON'S MOTION TO DISMISS THIRD

  AMENDED COMPLAINT UNDER RULE 12(B)(6) (Doc. No. 223) 115, but Defendant

  Coaston herself was under no obligation to read the contents of the hyperlinked pages and

  documents.

         If the TAC is taken as true, as it must be at this stage, then Defendant Coaston

  knew that her intentional smears were being directed at someone in Texas. Furthermore,

  most of the activities that Defendant Coaston wrote about, e.g., Mr. Butowsky reaching

  out to Joel and Mary Rich by telephone, TAC 45, ¶92, were activities that occurred in

  Texas. In that sense, the connections between the story and the forum state are stronger in

  this case than in TV Azteca and Clemens, and infinitely stronger in this case than in

  Keeton (where the story had no connection whatsoever to the forum state of New

  Hampshire).    Finally, the most important factor from Keeton and TV Azteca was

  publication in the forum state. See Walden, 571 U.S. at 287–88 (“the tort of libel is

  generally held to occur wherever the offending material is circulated”), quoting Keeton,

  465 U.S. at 777. Defendant Coaston could not work for a national publication like Vox

  and plausibly argue that she did not know “national” would include Texas. Even if she

  could contradict the TAC on that point, and even if that argument had not been foreclosed

  by Keeton and TV Azteca, the rule that she proposes is a dubious one: if a reporter

  willfully remains ignorant of where people live and where the relevant events occurred,


                                             -9-
Case 4:19-cv-00180-ALM-KPJ Document 226 Filed 04/30/20 Page 10 of 12 PageID #: 5685



   that reporter may intentionally defame people without fear of being sued outside of her

   home state.

          In the context of copyright, courts have held that one who provides an infringing

   publication to a national distributor is presumed to know that it will reach every state,

   ergo any state may assert personal jurisdiction. Evergreen Media Holdings, LLC v.

   Warren, 105 F. Supp. 3d 192, 198 (D. Conn. 2015)(citing cases). Analogously,

   Defendant Coaston provided her defamatory articles to Vox, an online publication

   targeted to a national audience, thus she knew that its effects would be felt in Texas,

   where the Plaintiff lives and works.      For that reason, both Defendant Coaston and

   Defendant Vox Media, Inc. are subject to the Court's specific jurisdiction.

   3. The exercise of jurisdiction over the Vox Media Defendants would not violate
      traditional notions of fair play and substantial justice.

          It has long been settled that “a plaintiff can establish specific jurisdiction over a

   defamation defendant by showing either '(1) a publication with adequate circulation in

   the state' under Keeton, or '(2) an author or publisher who ‘aims’ a story at the state

   knowing that the ‘effects’ of the story will be felt there' under Calder.” TV Azteca, 490

   S.W.3d at 48-49, citing Fielding, 415 F.3d at 425. The Plaintiff herein has established

   both. As he explained above, he lives and works in Texas, so the activities that Defendant

   Coaston wrote about (e.g., calling Joel and Mary Rich, working with Malia Zimmerman

   on her story, etc.) necessarily would have occurred in Texas. Under such circumstances,

   the Vox Defendants cannot plausibly allege any surprise or unfairness about being called

   before a Texas court.



                                              - 10 -
Case 4:19-cv-00180-ALM-KPJ Document 226 Filed 04/30/20 Page 11 of 12 PageID #: 5686



          In Epstein v. Gray Television, Inc., 474 F. Supp. 2d 835 (W.D. Tex. 2007), South

   Carolina journalist Domonique Benn produced a story about malpractice claims filed in

   South Carolina against a neurosurgeon who had since moved to Texas. The story was

   later broadcast in Texas, and the neurosurgeon sued her in Texas along with the Texas

   television station. After analyzing the fairness of asserting jurisdiction over the South

   Carolina resident, the Court wrote as follows: “[I]f Defendant Benn picked a fight with

   an individual in Texas, she should consider that such a fight would be settled in Texas.”

   Id. at 843. The same applies to Defendant Coaston.

                                         Conclusion

          The Defendants' arguments are meritless and their Motion should be denied in all

   respects.

                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky




                                            - 11 -
Case 4:19-cv-00180-ALM-KPJ Document 226 Filed 04/30/20 Page 12 of 12 PageID #: 5687



                               CERTIFICATE OF SERVICE

          I certify that a copy of this document was filed electronically with the Court's ECF
   system on April 30, 2020, which should result in automatic notification to all counsel of
   record.

                                             /s/ Ty Clevenger
                                             Ty Clevenger




                                              - 12 -
